Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7, which depends on Claim 6, uses the term “R structure”. This is inconsistent with Claim 6, where the term used is just “R”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim is indefinite because the R group in the oligomeric structure shown is not defined within the claim. Claim 10 is also rejected under 35 U.S.C. 112(b) due to its dependency on Claim 1.
Regarding Claim 4, the claim is indefinite because the R group in the oligomeric structure shown is not defined within the claim. Claims 5-9 are also rejected under 35 U.S.C. 112(b) due to their dependency on Claim 4.
Claim 4 recites the limitation "the oligomer segment" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Specifically, Claim 2 (which Claim 4 depends from) does not define an oligomer segment.
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In Claim 9, the applicant presents four compounds that “Compound 3” (defined in instant Claim 2) further comprises. However, the applicant does not disclose in the specification how these additional compounds are synthesized, nor does the applicant show what the structure of the photoresist material of instant Claim 4 is when using these compounds as “Compound 3”. “Compound 3” is described as the purified and isolated product of the reaction between “Compound 1” and “Compound 2”. However, as defined in the specification as well as instant Claim 2, “Compound 1” is a specific structure. The reaction between “Compound 1” and “Compound 2” is not expected to yield the products presented in instant Claim 9 as “Compound 3”. Furthermore, the following structure:

    PNG
    media_image1.png
    128
    179
    media_image1.png
    Greyscale

known as C.I. Pigment Yellow 138, does not contain the triple bond that is present in the other structures representing “Compound 3”, which is obtained from the reaction between “Compound 1” and “Compound 2”.
The applicant states that the nature of the invention is as a reactant with an oligomer to form a photoresist material. The prior art for the applicant’s claimed photoresist material is limited, as the structure of “Compound 1” and “Compound 3” is not found in the prior art. The use of propargyl bromide (“Compound 2”) to react with a phenolic group, yielding a product having a carbon-carbon triple bond is known, as shown in WO 0043375 A2 (page 45) and Batool, Tannaza, et al. "A convenient method for the synthesis of (Prop-2-Ynyloxy) benzene derivatives via reaction with propargyl bromide, their optimization, scope and biological evaluation." PLoS One 9.12 (2014): e115457.
The level of one of ordinary skill in the art is high and the level of predictability in the art is low. As stated, the reaction of a hydroxyl moiety on a phenyl ring with propargyl bromide is known. However, there is no disclosure of how to synthesize compounds having the structure of those presented in instant Claim 9, nor is there disclosure of the structure of the oligomeric photoresist material formed from these compounds and the oligomer segment of instant Claim 1.
The specification of the instant application lacks a synthetic route for the compounds recited by instant Claim 9. The specification does not provide working examples for these compounds.
With the above considered, based on the provided disclosure, the quantity of experimentation would be great. Therefore, one possessing ordinary skill in the art would require undue experimentation to use the compounds taught by the applicant in pending claim 9.
Allowable Subject Matter










Claims 2-3 are allowed.
Regarding Claims 2-3, the use of propargyl bromide (“Compound 2” in Claim 2) to react with a phenol group in a tetrahydrofuran solution with an alkali metal hydride, forming an ether linkage terminated with a carbon-carbon triple bond, is known and is demonstrated in WO 0043375 A2 (page 45) and Batool, Tannaza, et al. "A convenient method for the synthesis of (Prop-2-Ynyloxy) benzene derivatives via reaction with propargyl bromide, their optimization, scope and biological evaluation." PLoS One 9.12 (2014): e115457. However, the structure representing “Compound 1” and resulting “Compound 3”, as well as structures that would be considered obvious derivatives of said compounds, are not known in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 0043375 A2 (page 45) and Batool, Tannaza, et al. "A convenient method for the synthesis of (Prop-2-Ynyloxy) benzene derivatives via reaction with propargyl bromide, their optimization, scope and biological evaluation." PLoS One 9.12 (2014): e115457 both demonstrate the use of propargyl bromide in a reaction with a phenolic moiety to form an ether linkage terminated with a carbon-carbon triple bond. CN 105418643 A also discloses a reaction at 60 degrees C between a zinc phthalocyanine with propargyl bromide in a THF solution using sodium hydride (paragraphs 0014-0015 of the English translation).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                      

/PETER L VAJDA/Primary Examiner, Art Unit 1737         
05/07/2022